         Case 4:19-cv-01548-MWB Document 24 Filed 09/14/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER J. FEDDER,                              No. 4:19-CV-01548

              Plaintiff,                            (Judge Brann)

       v.                                           (Magistrate Judge Mehalchick)

COMMONWEALTH OF
PENNSYLVANIA, et al.,

              Defendants.

                                      ORDER

                               SEPTEMBER 14, 2020

       Plaintiff commenced the instant action on September 9, 2019, and it was

jointly assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”1

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.2

       On August 17, 2020, Magistrate Judge Karoline Mehalchick, to whom this

matter is jointly assigned, issued a thorough report and recommendation

recommending that the Commonwealth of Pennsylvania’s motion to dismiss be

granted, that Plaintiff’s malicious prosecution claim be dismissed without

prejudice, that all other claims be dismissed with prejudice, that the Court sua
1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 4:19-cv-01548-MWB Document 24 Filed 09/14/20 Page 2 of 3




sponte dismiss any independently asserted claims against Snyder County for lack

of subject matter jurisdiction (with prejudice as to all but Plaintiff’s malicious

prosecution claim), and that the Clerk of Court be directed to close this case.

       No timely objections to the report and recommendation have been filed.3

For portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”4 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.5

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Mehalchick’s August 17, 2020 Report and

               Recommendation, Doc. 21, is ADOPTED in full.




3
    Plaintiff filed objections—but after the deadline for doing so. See Doc. 21 at 28; Docs. 22,
    23.
4
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
 Case 4:19-cv-01548-MWB Document 24 Filed 09/14/20 Page 3 of 3




2.   Defendant Commonwealth of Pennsylvania’s motion to dismiss, Doc.

     12, is GRANTED.

3.   Plaintiff’s claims against Defendant Snyder County are DISMISSED

     sua sponte to the following extent:

     a.    Plaintiff’s malicious prosecution claim is DISMISSED

           WITHOUT PREJUDICE.

     b.    All other of Plaintiff’s claims are DISMISSED WITH

           PREJUDICE.

4.   The Clerk of Court is directed to CLOSE the case file.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -3-
